DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 12 and 19 are objected to because of the following informalities: 
Claims 12 and 19 recite the limitations “a data field od of the memory data structure”. It appears this should recite “a data field of the memory data structure”.
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of U.S. Patent No. 9813528. Although the claims at issue are not identical, they are not patentably distinct from each other because they are obvious variations.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10506084. Although the claims at issue are not identical, they are not patentably distinct from each other because they are obvious variations.


Instant Application
U.S. Patent No. 9813528
Claims 1/15/20


processing the plurality of network packets to produce a message; 



write the message to a message queue; 





















produce a memory data structure based on the message; 


place the memory data structure into a result queue; and 



responsive to determining that a total size of messages in the message queue exceeds a certain threshold, cause the first processing thread to suspend receiving network packets.



writing the first application layer message to a first message queue of a plurality of message queues associated with the plurality of servers, the first message queue corresponding to the first server; 
processing one or more sub-application layer protocol packets received from a second server of the plurality of servers, to produce a second application layer message; 
writing the second application layer message to a second message queue of the plurality of message queues associated with the plurality of servers, the second message queue corresponding to the second server; and 


Claims 2/18/25
producing a first memory data structure based on the first application layer message and a second memory data structure based on the second application layer message; and 
placing the first memory data structure and the second memory data structure into a result queue.

Claim 8
responsive to determining that a total size of messages in the first message queue exceeds a certain threshold, notifying the first processing thread to suspend receiving packets from the first server.

U.S. Patent No. 10506084
Claims 1/15/20


processing the plurality of network packets to produce a message; 



write the message to a message queue; 





retrieve, by a second processing thread, the message from the message queue; 



produce a memory data structure based on the message; 






responsive to determining that a total size of messages in the message queue exceeds a certain threshold, cause the first processing thread to suspend receiving network packets.



processing the plurality of network packets to produce a first message associated with a first timestamp and a second message associated with a second timestamp; 

writing the first message to a first message queue of a plurality of message queues; 

writing the second message to a second message queue of the plurality of message queues; and 

retrieving, from the plurality of message queues, the first message and the second message in an order of their respective associated timestamps.

Claims 2/16
producing a first memory data structure based on the first message and a second memory data structure based on the second message; and 



Claim 8
 responsive to determining that a total size of messages in the first message queue exceeds a certain threshold, causing a first processing thread to suspend receiving packets.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 7, 12, 13, 15, 16, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Cannaliato et al. (U.S. Patent No. 9,092,502), hereinafter Cannaliato, in view of Govindaraju et al. (U.S. Patent No. 8,605,578), hereinafter Govindaraju.
Regarding claim 1, Cannaliato shows
A method, comprising: 
receiving, by a first processing thread, (i.e. system transport processes) a plurality of network packets (i.e. TCP or UDP stream packets) from a server; (i.e. data source)  (Column 4, lines 4-10; Column 2, lines 19-23; Column 7, lines 58-64; Column 8, lines 17-26; Fig. 3)
processing the plurality of network packets to produce a message; (i.e. JMS message) (Column 8, lines 17-26; i.e. The data packets read in a TCP stream/UDP stream are converted to a JMS message.) 
writing the message to a message queue; (i.e. JMS external queue/first queue) (Column 8, lines 17-20; Column 2, lines 19-23)
retrieving, (i.e. pulling) by a second processing thread, (i.e. ingest node processing) the message from the message queue; (Column 2, lines 23-25; Column 4, lines 7-11)
producing a memory data structure (i.e. enriched translated internal data record) based on the message; (Column 2, line 50 – Column 3, line 2)
placing the memory data structure into a result queue; (i.e. JMS internal queue/second queue) and (Column 3, lines 2-4) 
However, Cannaliato fails to explicitly show
responsive to determining that a total size of messages in the message queue exceeds a certain threshold, causing the first processing thread to suspend receiving network packets.  
Govindaraju shows
responsive to determining that a total size of messages in the message queue (i.e. buffer) exceeds a certain threshold, (i.e. The used buffer space of messages does not leave enough free buffer space for the new message.  Therefore, the used buffer space exceeds the amount of buffer space needed.) causing the first processing thread (i.e. transport system) to suspend receiving network packets. (Column 5, lines 29-48; Column 4, lines 26-41) 
Govindaraju and Cannaliato are considered analogous art because they involve buffering messages composed of received packets. Cannaliato shows that when data begins to back up at the 

Regarding claim 2, Cannaliato in view of Govindaraju shows all of the features with respect to claim 1 as outlined above. Cannaliato in view of Govindaraju further shows
The method of claim 1, further comprising: responsive to determining that the total size of messages in the message queue falls below the certain threshold, causing the first processing thread to resume receiving packets. (Govindaraju: Column 4, lines 42-51)

Regarding claim 3, Cannaliato in view of Govindaraju shows all of the features with respect to claim 1 as outlined above. Cannaliato in view of Govindaraju further shows  
The method of claim 1, wherein receiving the plurality of network packets is performed responsive to transmitting a request to the server. (Cannaliato: Column 8, lines 12-17; i.e. The platform may pull/request data from an Amazon S3 service which provides the data over the internet, a packet based network.)

Regarding claim 4, Cannaliato in view of Govindaraju shows all of the features with respect to claim 1 as outlined above. Cannaliato in view of Govindaraju further shows
The method of claim 1, wherein the server (i.e. data source) is a search peer (i.e. Amazon S3) of a data aggregation and analysis system. (Cannaliato: Fig. 2; Fig. 3; i.e. Platform including data sinks that store and process data.) (Cannaliato: Column 8, lines 12-17; i.e. The Amazon S3 service is considered a search peer because it provides data when polled.)

Regarding claim 6, Cannaliato in view of Govindaraju shows all of the features with respect to claim 1 as outlined above. Cannaliato in view of Govindaraju further shows 
The method of claim 1, wherein the message comprises one or more search results. (i.e. database query) (Cannaliato: Column 7, line 58 – Column 8, line 3)

Regarding claim 7, Cannaliato in view of Govindaraju shows all of the features with respect to claim 1 as outlined above. Cannaliato in view of Govindaraju further shows
The method of claim 1, wherein the message (i.e. JMS message) comprises one or more events derived from time-series source data. (i.e. RSS feed) (Cannaliato: Column 8, lines 24-26; Column 4, lines 7-10) 

Regarding claim 12, Cannaliato in view of Govindaraju shows all of the features with respect to claim 1 as outlined above. Cannaliato in view of Govindaraju further shows  
The method of claim 1, wherein producing the memory data structure further comprises: producing a data field (i.e. output field) od the memory data structure by encoding binary data (Cannaliato: Column 7, lines 18-28; i.e. binary input data field) according to a set of application-specific encoding rules. (i.e. translation rules/processing rules/enhancements) (Cannaliato: Column 7, lines 46-56; Column 8, lines 27-47)


The method of claim 1, wherein the network packets are associated with a sub-application layer protocol provided by one of: a transport layer protocol, (i.e. tcp/udp) a session layer protocol, or a presentation layer protocol.  (Cannaliato: Column 8, lines 17-22) 

Regarding claim 15, Cannaliato shows 
A computer system, (Column 3, lines 44-62; i.e. server computer implementing platform) comprising: 
a memory; and (Column 3, lines 44-62; i.e. server computer inherently consists of memory)
one or more processing devices, coupled to the memory, to: (Column 3, lines 44-62; i.e. server computer inherently consists of processors)
receive, by a first processing thread, (i.e. system transport processes) a plurality of network packets from a server; (i.e. data source)  (Column 4, lines 4-10; Column 2, lines 19-23; Column 7, lines 58-64; Column 8, lines 17-26; Fig. 3)
processing the plurality of network packets to produce a message; (i.e. JMS message) (Column 8, lines 17-26; i.e. The data packets read in a TCP stream/UDP stream are converted to a JMS message.)
write the message to a message queue; (i.e. JMS external queue/first queue) (Column 8, lines 17-20; Column 2, lines 19-23) 
retrieve, (i.e. pulling) by a second processing thread, (i.e. ingest node processing) the message from the message queue; (Column 2, lines 23-25; Column 4, lines 7-11)
produce a memory data structure (i.e. enriched translated internal data record) based on the message; (Column 2, line 50 – Column 3, line 2)
place the memory data structure into a result queue; (i.e. JMS internal queue/second queue) and (Column 3, lines 2-4)
However, Cannaliato fails to explicitly show
responsive to determining that a total size of messages in the message queue exceeds a certain threshold, causing the first processing thread to suspend receiving network packets.  
Govindaraju shows
responsive to determining that a total size of messages in the message queue (i.e. buffer) exceeds a certain threshold, (i.e. The used buffer space of messages does not leave enough free buffer space for the new message.  Therefore, the used buffer space exceeds the amount of buffer space needed.) causing the first processing thread (i.e. transport system) to suspend receiving network packets. (Column 5, lines 29-48; Column 4, lines 26-41) 
Govindaraju and Cannaliato are considered analogous art because they involve buffering messages composed of received packets. Cannaliato shows that when data begins to back up at the external JMS queue the system invokes a flow control mechanism which blocks the transport form receiving additional data or packets. (Column 4, lines 45-67) Govindaraju shows that such a flow control may be based on queue thresholds. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Cannaliato to incorporate the teachings of Govindaraju wherein responsive to determining that a total size of messages in the message queue exceeds a certain threshold, causing the first processing thread to suspend receiving network packets. Doing so provides from oversubscribing of resources. (Cannaliato: Column 4, lines 45-47)  

Regarding claim 16, this system claim comprises limitations substantially the same as those detailed in claim 2 above and is accordingly rejected on the same basis.

Regarding claim 19, this system claim comprises limitations substantially the same as those detailed in claim 12 above and is accordingly rejected on the same basis.

Regarding claim 20, this system claim comprises limitations substantially the same as those detailed in claim 15 above and is accordingly rejected on the same basis.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Cannaliato in view of Govindaraju as applied above, and further in view of Nice et al. (U.S. Patent Publication 2012/0158783), hereinafter Nice.
Regarding claim 5, Cannaliato in view of Govindaraju shows all of the features with respect to claim 1 as outlined above. Cannaliato in view of Govindaraju fails to show
The method of claim 1, wherein the server performs map operations of a map-reduce search, to return partial results based on a subset of source data.
Nice shows
wherein the server (i.e. database server) performs map operations (i.e. subquery) of a map-reduce search, to return partial results based on a subset of source data. ([0015]; [0016]; i.e. The database servers each perform a subquery on the portion of the data that is stored there.)
Nice and Cannaliato in view of Govindaraju are considered analogous art because they involve searching big data. Cannaliato shows that the system may perform search queries on data sources. (Column 7, line 8 – Column 9, line 11) Nice shows that the search query may be implemented as a map-reduce search. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Cannaliato in view of Govindaraju to incorporate the teachings of Nice wherein the server performs map operations of a map-reduce search, . 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Cannaliato in view of Govindaraju as applied above, and further in view of Kornacker et al. (U.S. Patent Publication 2015/00953080), hereinafter Kornacker.
Regarding claim 8, Cannaliato in view of Govindaraju shows all of the features with respect to claim 1 as outlined above. However, Cannaliato in view of Govindaraju fails to show
The method of claim 1, wherein the method is performed by a search head that performs map operations of a map-reduce search.  
Kornacker shows
wherein the method (i.e. format conversion and storage in Hadoop database) is performed by a search head (Fig. 1, 114b/118b/120b/122b; i.e. Hadoop data node including format conversion engine and real-time query engine) that performs map operations (i.e. dividing of query into fragments and distributing to other nodes) of a map-reduce search. ([0001]; i.e. Hadoop querying) ([0020]; [0021])
Kornacker and Cannaliato in view of Govindaraju are considered analogous art because they involve Hadoop. Cannaliato shows that processing platform includes data sinks, such as Hadoop databases, to store the processed messages. (Column 11, lines 53-59; Column 12, lines 10-20) Kornacker shows that such a processing platform may perform the map operations of a Hadoop search.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Cannaliato in view of Govindaraju to incorporate the teachings of Kornacker wherein the method is performed by a search head that performs map operations of a map-reduce search.  Doing so provides a method in which to search the Hadoop databases. 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Cannaliato in view of Govindaraju as applied above, and further in view of Kupferschmidt et al. (U.S. Patent Publication 2010/0333099), hereinafter Kupferschmidt.
Regarding claim 9, Cannaliato in view of Govindaraju shows all of the features with respect to claim 1 as outlined above. However, Cannaliato in view of Govindaraju fails to show
The method of claim 1, wherein the message is associated with a timestamp, and wherein the second processing thread retrieves messages from the message queue in order of their respective timestamps.  
Kupferschmidt shows
wherein the message is associated with a timestamp, ([0027]) and wherein the second processing thread (i.e. first hardware thread) retrieves messages from the message queue (i.e. second inbox) in order of their respective timestamps. (i.e. earliest timestamped messages are processed first) ([0029]; [0009], lines 26-32)
Kupferschmidt and Cannaliato in view of Govindaraju are considered analogous art because they involve processing messages from a queue. Cannaliato shows ingest nodes processing messages from an external JMS queue. Kupferschmidt shows that when processing the messages the ingest nodes may select messages from earliest to latest based on their timestamps. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Cannaliato in view of Govindaraju to incorporate the teachings of Kupferschmidt wherein the message is associated with a timestamp, and wherein the second processing thread retrieves messages from the message queue in order of their respective timestamps.  Doing so ensures that messages will be processed in the order that they arrive at the queue.

Claims 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Cannaliato in view of Govindaraju as applied above, and further in view of Watts, Jr. et al. (U.S. Patent No. 6,836,890), hereinafter Watts.
Regarding claim 10, Cannaliato in view of Govindaraju shows all of the features with respect to claim 1 as outlined above. However, Cannaliato in view of Govindaraju fails to show
The method of claim 1, wherein producing the memory data structure further comprises: splitting a payload of the message into two or more parts based on a set of pre-defined bit positions.
Watts shows
wherein producing the memory data structure (i.e. outbound message structure) further comprises: splitting a payload of the message (i.e. inbound message structure) into two or more parts (i.e. data elements) based on a set of pre-defined bit positions. (i.e. predetermined range of bytes) (Column 5, lines 1-6 and 51-56)
Watts and Cannaliato in view of Govindaraju are considered analogous art because they involve message translation. Cannaliato shows translating a message from various data sources into a normalized model. Watts shows that when translating the message from one application to another the parts of the message may be extracted and translated to create a particular outbound message structure. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Cannaliato in view of Govindaraju to incorporate the teachings of Watts wherein producing the memory data structure further comprises: splitting a payload of the message into two or more parts based on a set of pre-defined bit positions. Doing so provides that the message may be translated appropriately.

Regarding claim 17, this system claim comprises limitations substantially the same as those detailed in claim 10 above and is accordingly rejected on the same basis.

Claims 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Cannaliato in view of Govindaraju as applied above, and further in view of Zhang et al. (U.S. Patent No. 8,412,696), hereinafter Zhang.
Regarding claim 11, Cannaliato in view of Govindaraju shows all of the features with respect to claim 1 as outlined above. However, Cannaliato in view of Govindaraju fails to show
The method of claim 1, wherein producing the memory data structure further comprises: splitting a payload of the message into two or more parts based on a pre-defined separator. 
Zhang shows
wherein producing the memory data structure (i.e. searchable incoming event) further comprises: splitting a payload of the message (i.e. event) into two or more parts (i.e. segments) based on a pre-defined separator. (i.e. breaking character) (Column 10, lines 22-36; Column 11, lines 17-24)
Zhang and Cannaliato in view of Govindaraju are considered analogous art because they involve analyzing real-time data. Cannaliato shows parsing incoming messages in order to create a normalized model. (Column 6, line 52 – Column 7, line 3) Zhang shows that when parsing such data a pre-defined separator may be used. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Cannaliato in view of Govindaraju to incorporate the teachings of Zhang wherein producing the memory data structure further comprises: splitting a payload of the message into two or more parts based on a pre-defined separator. Doing so provides a method in which to parse the message. 

Regarding claim 18, this system claim comprises limitations substantially the same as those detailed in claim 11 above and is accordingly rejected on the same basis.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Cannaliato in view of Govindaraju as applied above, and further in view of “Amazon Simple Storage Service: Developer Guide” (2008), hereinafter Amazon.
Regarding claim 14, Cannaliato in view of Govindaraju shows all of the features with respect to claim 1 as outlined above. However, Cannaliato in view of Govindaraju fails to show 
The method of claim 1, wherein the network packets are associated with Hyper-Text Transport Protocol (HTTP).
Amazon shows
wherein the network packets are associated with Hyper-Text Transport Protocol (HTTP). (Page 9, “The Rest Interface”, First Line; Page 1, Line 1; i.e. Amazon S3 provides buckets and objects/data according to an HTTP request. The data is provided on the internet, thereby being packet data.)
Amazon and Cannaliato in view of Govindaraju are considered analogous art because they involve the Amazon S3 storage service. Cannaliato shows that a data source may be an Amazon S3 storage service. Amazon shows that such a service provides packets in response to an HTTP request. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Cannaliato in view of Govindaraju to incorporate the teachings of Amazon wherein the network packets are associated with Hyper-Text Transport Protocol (HTTP). Doing so provides the necessary protocols in which to pull the data.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sharma et al. (U.S. Patent No. 9,633,074) – NoSQL search queries
Archer et al. (U.S. Patent No. 9,658,902) – system event processing

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLINE H JAHNIGE whose telephone number is (571)272-8450.  The examiner can normally be reached on 7:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Parry can be reached on (571) 272-8328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CAROLINE H JAHNIGE/Primary Examiner, Art Unit 2451